Case: 1:20-cv-05685 Document #: 64 Filed: 12/10/20 Page 1 of 3 PageID #:1623




                          UNITED STATES DISTRICT COURT

                  FOR THE NORTHERN DISTRICT OF ILLINOIS

                                    EASTERN DIVISION

                                          20-cv-05622
 SQUARE ONE ENTERTAINMENT, INC.,
 Plaintiff,,

 v.

 THE INDIVIDUALS, PARTNERSHIPS, AND

 UNINCORPORATED ASSOCIATIONS                            Hon. Judge Thomas M. Durkin

 IDENTIFIED ON SCHEDULE "A”,                            Hon. Magistrate Judge Sunil R.

 Harjani

           Defendants,

 WU GENG JIA, a. k. a Jieyang Rongcheng

 Jastar Stainless Steel Products Factory

           Defendant.

 ________________________________________/




                                 MOTION TO SET ASIDE

           Jieyang Rongcheng Jastar Stainless Steel Products Factory is a not a corporation

 and its formation type is personal operation. There are no shareholders, no partners, no

 directors, see the official report as Exhibit 1.

           Under rule 54 of General Principles of the Civil Law of the People’s Republic of
Case: 1:20-cv-05685 Document #: 64 Filed: 12/10/20 Page 2 of 3 PageID #:1624




 China1, a natural person conducts business operation is a personal business household, such

 business MAY be given a name. Rule 56 thereof stipulates that the debt of a personal

 business household shall borne by personal property2. Rule 59 of the Explanatory Notes of

 the People’s Supreme Court on the Civil Procedures Law of PRC further provides that, the

 litigious party of a personal business household shall be the operator provided in the busines

 license.3 Jieyang Rongcheng Jastar Stainless Steel Products Factory is not established and

 incorporated under any company, partnership, or corporation laws of PRC, it is just a name

 I use to do businesses. I have met all requirements to be a proper pro-se litigant, therefore

 I shall not be struck.

          The firm I engaged to negotiate settlement for me has told me they would not

 represent me in this court but they are willing to give me direction for myself to work it out,

 as going through the be-a-pro-se process is difficult. I am filing documents by myself.

          Most of the attorneys for Plaintiff are Chinese and there are good chances of them

 concealing their knowledge about the nature of Defendant, not of any kind of corporation

 under Chinese laws, and falsely claiming me as a corporation.

          In light of the above, Defendant respectfully requests the court to set aside orders

 to grant Plaintiff’s motion to strike [56] and default judgment[45].




          This date of December 11, 2020.                      Respectfully submitted;


 1
 《民法总则》第 45 条，自然人从事工商业经营，经依法登记，为个体工商户。个体工商户可以
 起字号。
 2
     《民法总则》第 46 条，个体工商户的债务，个人经营的，以个人财产承担
 3
  《最高人民法院关于适用〈中华人民共和国民事诉讼法〉的解释》第 59 条,在诉讼中，个
 体工商户以营业执照上登记的经营者为当事人。
Case: 1:20-cv-05685 Document #: 64 Filed: 12/10/20 Page 3 of 3 PageID #:1625




                                                  /s/ WU GENG JIA

                                                  sales01@gdjastar.com
